      Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 1 of 23




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

NATIONAL LIABILITY & FIRE INSURANCE
COMPANY,
                                                    Case No. 20-cv-02598-HLT-GEB
                    Plaintiff,

       vs.

KRUCIAL STAFFING, LLC, et al.,

                    Defendants.

KRUCIAL STAFFING, LLC,

                    Counter-Plaintiff,

       vs.

NATIONAL LIABILITY & FIRE INSURANCE
COMPANY,

                    Counter-Defendant.



DEFENDANTS’ ANSWER TO COMPLAINT FOR DECLARATORY JUDGMENT AND
COUNTERCLAIMS FOR BREACH OF CONTRACT, DECLARATORY JUDGMENT,
         BAD FAITH, AND FRAUDULENT MISREPRESENTATION

       Defendants Krucial Staffing, LLC (“Krucial”) and Brian Michael Cleary V (“Cleary”)

(collectively, the “Defendants”), by and through their undersigned counsel, hereby submit this

Answer to Plaintiff National Liability & Fire Insurance Company’s (“NLF”) Complaint for

Declaratory Judgment. Except as expressly admitted below, Defendants deny each and every

allegation of the Complaint.




33796943
      Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 2 of 23




                               Nature of Action and Relief Sought

               This is an action for declaratory relief under 28 U.S.C. § 2201 for the purpose of

determining the parties’ rights and obligations, if any, under a worker’s compensation and

employer’s liability insurance policy issued by NLF to Krucial (“the NLF Policy”).

       RESPONSE: In response to the allegations contained in Paragraph 1, Defendants admit

only that NLF has filed a Complaint for declaratory relief in this action and that the Complaint

speaks for itself. Any other allegations in Paragraph 1 state legal conclusions and thus no answer

is required. To the extent an answer is required, Defendants deny the allegations in Paragraph 1.

               NLF seeks a declaration that it has no duty under the NLF Policy to defend or

indemnify Krucial or Cleary with respect to a lawsuit filed against Krucial and Cleary in the United

States District Court for the Southern District of New York, captioned Alexis Allen, et al. v. Krucial

Staffing, LLC, et al., Case No. 20-cv-2859 (the “Underlying Suit”).

       RESPONSE: In response to the allegations contained in Paragraph 2, Defendants admit

only that NLF has filed a Complaint for declaratory relief in this action and that the Complaint

speaks for itself. Any other allegations in Paragraph 2 state legal conclusions and thus no answer

is required. To the extent an answer is required, Defendants deny the allegations in Paragraph 2.

               Krucial purports to have tendered the Underlying Suit to NLF for coverage under

the NLF Policy; NLF denies there is coverage under the NLF Policy for the claims against Krucial

and Cleary in the Underlying Suit.

       RESPONSE: In response to the allegations contained in Paragraph 3, Defendants admit

only that Krucial tendered the Underlying Suit to NLF for defense and that NLF has denied a duty

to defend Krucial for the claims in the Underlying Suit. Defendants are without knowledge of



                                                  2

33796943
      Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 3 of 23




information sufficient to form a belief as any remaining allegations contained in Paragraph 3 and

therefore deny the same.

               An actual, immediate controversy exists among the parties as to whether there is

coverage under the NLF Policy for the claims against Krucial and Cleary in the Underlying Suit.

       RESPONSE: Admit.

               All necessary and proper parties are before the Court with respect to the matters in

controversy as set forth herein.

       RESPONSE: The allegations in Paragraph 5 state legal conclusions and thus no answer

is required. To the extent an answer is required, Defendants deny the allegations in Paragraph 5.

               NLF has no adequate remedy at law.

       RESPONSE: The allegations in Paragraph 6 state legal conclusions and thus no answer

is required. To the extent an answer is required, Defendants deny the allegations in Paragraph 6.

                                               Parties

               NLF is a foreign insurance company organized and existing under the laws of

Connecticut, with its principal place of business in Nebraska, and it is therefore a citizen of

Connecticut and Nebraska. NLF is a licensed to conduct insurance business in Kansas.

       RESPONSE: Upon information and belief, Defendants admit the allegations contained in

Paragraph 7.

               Krucial is a limited liability company organized and existing under the laws of

Kansas, with its members domiciled in Kansas, Missouri, Nevada, and South Dakota, and it is

therefore a citizen of each of those states.

       RESPONSE: Admit.

               Cleary, the CEO of Krucial, is a citizen of Kansas.

                                                 3

33796943
      Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 4 of 23




       RESPONSE: Admit.

                                       Jurisdiction & Venue

               This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332.

There is complete diversity of citizenship among the parties and the amount in controversy exceeds

the sum of $75,000, exclusive of interest and costs.

       RESPONSE: Admit.

               This Court has personal jurisdiction over Krucial and Cleary because they are

citizens of, and at home in, Kansas.

       RESPONSE: Admit.

               Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) because Krucial and

Cleary reside in Kansas.

       RESPONSE: In response to the allegations contained in Paragraph 12, Defendants admit

that Krucial and Cleary reside in Kansas. Any other allegations in Paragraph 12 state legal

conclusions and thus no answer is required. To the extent an answer is required, Defendants deny

the allegations in Paragraph 12.

                                       The Underlying Suit

               On October 9, 2020, Alexis Allen, Latricia Hickenbottom, Jalen Eaton, Nancy

Torres, Jose Pinlac, Aimée Branch, and Brandon Burr (collectively, “Underlying Plaintiffs”) filed

a Second Amended Complaint in the Underlying Suit, naming Krucial and Cleary as defendants.

       RESPONSE: Defendants admit that a Second Amended Complaint was filed in the

Underlying Suit on October 9, 2020. Defendants further state that the Second Amended Complaint

speaks for itself and deny the allegations contained in Paragraph 13 to the extent Plaintiff’s

paraphrasing of the content of that document is inaccurate or incomplete.

                                                4

33796943
      Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 5 of 23




               Underlying Plaintiffs are healthcare workers allegedly deployed by Krucial to New

York in response to the COVID-19 pandemic.

       RESPONSE: Defendants admit that a Second Amended Complaint was filed in the

Underlying Suit on October 9, 2020. Defendants further state that the Second Amended Complaint

speaks for itself and deny the allegations contained in Paragraph 14 to the extent Plaintiff’s

paraphrasing of the content of that document is inaccurate or incomplete.

               The Second Amended Complaint asserts nine causes of action: (1) breach of

contract; (2) quasi contract – reliance on a promise; (3) statutory retaliation claim under New York

Labor Law § 741; (4) breach of contract implied-in-law; (5) fraud; (6) conversion; (7) defamation;

(8) intentional tort causing mental and physical pain and suffering; and (9) wage theft.

       RESPONSE: Defendants admit that a Second Amended Complaint was filed in the

Underlying Suit on October 9, 2020. Defendants further state that the Second Amended Complaint

speaks for itself and deny the allegations contained in Paragraph 15 to the extent Plaintiff’s

paraphrasing of the content of that document is inaccurate or incomplete.

                                          The NLF Policy

               NLF issued the NLF Policy to named insured Krucial, with policy number of

N9WC095712 and policy period of June 1, 2019, to June 1, 2020. A true and correct copy of the

NLF Policy is attached hereto as Exhibit A and incorporated by reference.

       RESPONSE: Admit.

               Section B (“Who is Insured”) of the General Section of the NLF Policy provides:

“You are insured if you are an employer named in Item 1 of the Information Page. If that employer

is a partnership, and if you are one of its partners, you are insured, but only in your capacity as an

employer of the partnership’s employees.”

                                                  5

33796943
      Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 6 of 23




       RESPONSE: Admit.

               Part One of the NLF Policy provides workers compensation insurance and states

that NLF “will pay promptly when due the benefits required of [Krucial] by the workers

compensation law” and that NLF has “the right and duty to defend at our expense any claim,

proceeding or suit against you for benefits payable by this insurance.”

       RESPONSE: Defendants admit only that the NLF Policy contains the quoted language

set forth in Paragraph 18 and further state that the NLF Policy must be read as a whole. Defendants

further state that the NLF Policy speaks for itself and deny the allegations in Paragraph 18 to the

extent Plaintiff’s paraphrasing of the content of that document is inaccurate or incomplete.

               Part Two of the NLF Policy provides employers liability insurance that “applies to

bodily injury by accident or bodily injury by disease.”

       RESPONSE: Defendants admit only that the NLF Policy contains the quoted language

set forth in Paragraph 19 and further state that the NLF Policy must be read as a whole. Defendants

further state that the NLF Policy speaks for itself and deny the allegations in Paragraph 19 to the

extent Plaintiff’s paraphrasing of the content of that document is inaccurate or incomplete.

               Part Two of the NLF Policy further provides that the “bodily injury must arise out

of and in the course of the injured employee’s employment” by Krucial and such employment

“must be necessary or incidental to [Krucial’s] work” in Kansas or Texas.

       RESPONSE: Defendants admit only that the NLF Policy contains the quoted language

set forth in Paragraph 20 and further state that the NLF Policy must be read as a whole. Defendants

further state that the NLF Policy speaks for itself and deny the allegations in Paragraph 20 to the

extent Plaintiff’s paraphrasing of the content of that document is inaccurate or incomplete.



                                                6

33796943
      Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 7 of 23




               Section B (“We Will Pay”) of Part Two of the NLF Policy provides: “We will pay

all sums that you legally must pay as damages because of bodily injury to your employees,

provided the bodily injury is covered by this Employers Liability Insurance.”

       RESPONSE: Defendants admit only that the NLF Policy contains the quoted language

set forth in Paragraph 21 and further state that the NLF Policy must be read as a whole. Defendants

further state that the NLF Policy speaks for itself and deny the allegations in Paragraph 21 to the

extent Plaintiff’s paraphrasing of the content of that document is inaccurate or incomplete.

               Section B (“We Will Pay”) of Part Two of the NLF Policy further provides: “The

damages we will pay, where recovery is permitted by law, include damages . . . For which [Krucial

is] liable to a third party by reason of a claim or suit against you by that third party to recover the

damages claimed against such third party as a result of injury to your employee.”

       RESPONSE: Defendants admit only that the NLF Policy contains the quoted language

set forth in Paragraph 22 and further state that the NLF Policy must be read as a whole. Defendants

further state that the NLF Policy speaks for itself and deny the allegations in Paragraph 22 to the

extent Plaintiff’s paraphrasing of the content of that document is inaccurate or incomplete.

               Section C (“Exclusions”) of Part Two of the NLF Policy provides: “This insurance

does not cover . . . Bodily injury intentionally caused or aggravated by [Krucial].”

       RESPONSE: Defendants admit only that the NLF Policy contains the quoted language

set forth in Paragraph 23 and further state that the NLF Policy must be read as a whole. Defendants

further state that the NLF Policy speaks for itself and deny the allegations in Paragraph 23 to the

extent Plaintiff’s paraphrasing of the content of that document is inaccurate or incomplete.

               Section C (“Exclusions”) of Part Two of the NLF Policy also provides: “This

insurance does not cover . . . Damages arising out of coercion, criticism, demotion, evaluation,

                                                  7

33796943
      Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 8 of 23




reassignment, discipline, defamation, harassment, humiliation, discrimination against or

termination of any employee, or any personnel practices, policies, acts or omissions.”

       RESPONSE: Defendants admit only that the NLF Policy contains the quoted language

set forth in Paragraph 24 and further state that the NLF Policy must be read as a whole. Defendants

further state that the NLF Policy speaks for itself and deny the allegations in Paragraph 24 to the

extent Plaintiff’s paraphrasing of the content of that document is inaccurate or incomplete.

               Section D (“We Will Defend”) of Part Two of the NLF Policy provides that NLF

has “no duty to defend a claim, proceeding or suit that is not covered by this insurance.”

       RESPONSE: Defendants admit only that the NLF Policy contains the quoted language

set forth in Paragraph 25 and further state that the NLF Policy must be read as a whole. Defendants

further state that the NLF Policy speaks for itself and deny the allegations in Paragraph 25 to the

extent Plaintiff’s paraphrasing of the content of that document is inaccurate or incomplete.

               Part Three of the NLF Policy extends the provisions of Part Two of the NLF Policy

to Krucial’s work in other states, including New York, but only if Krucial is “not insured or [is]

not self-insured for such work.”

       RESPONSE: Defendants admit only that the NLF Policy contains the quoted language

set forth in Paragraph 26 and further state that the NLF Policy must be read as a whole. Defendants

further state that the NLF Policy speaks for itself and deny the allegations in Paragraph 26 to the

extent Plaintiff’s paraphrasing of the content of that document is inaccurate or incomplete.

               Pursuant to Section B (“We Will Pay”) of Part Two of the NLF Policy, there is

coverage for third-party claims against Krucial to recover damages claimed against the third-party

as a result of injury to a Krucial employee, but not coverage for claims by injured employees

themselves.

                                                 8

33796943
      Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 9 of 23




        RESPONSE: Deny.

                Pursuant to Section C (“Exclusions”) of Part Two of the NLF Policy, there is no

coverage for bodily injury that is intentionally caused by Krucial.

        RESPONSE: Defendants state that the NLF Policy speaks for itself and deny the

allegations in Paragraph 28 to the extent Plaintiff’s paraphrasing of the content of that document

is inaccurate or incomplete.

                Pursuant to Section C (“Exclusions”) of Part Two of the NLF Policy, there is no

coverage for damages arising out of defamation or termination of any employee, or any personnel

practices, policies, acts, or omissions.

        RESPONSE: Defendants state that the NLF Policy speaks for itself and deny the

allegations in Paragraph 29 to the extent Plaintiff’s paraphrasing of the content of that document

is inaccurate or incomplete.

                Pursuant to Part Three of the NLF Policy, there is no coverage for bodily injury

arising out of Krucial’s work in New York if Krucial is insured by another policy for such work.

        RESPONSE: Defendants state that the NLF Policy speaks for itself and deny the

allegations in Paragraph 30 to the extent Plaintiff’s paraphrasing of the content of that document

is inaccurate or incomplete.

                                 Count I – Declaratory Judgment

                NLF re-alleges and incorporates paragraphs 1 through 30 of this Complaint for

Declaratory Judgment as if fully set forth therein.

        RESPONSE: Defendants incorporate its responses to the above paragraphs as if more

fully set forth herein.



                                                 9

33796943
     Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 10 of 23




               Krucial is the only employer named as an insured in the NLF Policy; Cleary is not

a named insured, and Krucial is not a partnership.

       RESPONSE: Admit.

               Because Section B (“Who is Insured”) of the General Section of the NLF Policy

provides that only an employer named as an insured is an insured under the NLF Policy unless the

employer is a partnership (which Krucial is not), there is no coverage under the NLF Policy for

Cleary for any of the causes of action in the Second Amended Complaint in the Underlying Suit.

       RESPONSE: The allegations in Paragraph 33 state legal conclusions and thus no answer

is required. To the extent an answer is required, Defendants deny the allegations in Paragraph 33.

               Even if Cleary could be considered an insured, the following reasons for non-

coverage apply to both Cleary and Krucial.

       RESPONSE: The allegations in Paragraph 34 state legal conclusions and thus no answer

is required. To the extent an answer is required, Defendants deny the allegations in Paragraph 34.

               None of the causes of action in the Second Amended Complaint in the Underlying

Suit seek workers compensation benefits.

       RESPONSE: The allegations in Paragraph 35 state legal conclusions and thus no answer

is required. To the extent an answer is required, Defendants deny the allegations in Paragraph 35.

               Because Part One of the NLF Policy provides coverage only for benefits due under

workers compensation law, there is no coverage under Part One of the NLF Policy for any of the

causes of action in the Second Amended Complaint in the Underlying Suit.

       RESPONSE: The allegations in Paragraph 36 state legal conclusions and thus no answer

is required. To the extent an answer is required, Defendants deny the allegations in Paragraph 36.



                                               10

33796943
     Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 11 of 23




               The Second Amended Complaint in the Underlying Suit does not assert any third-

party claims against Krucial to recover damages claimed against the third-party as a result of injury

to a Krucial employee, but instead asserts only claims by the injured employees themselves.

       RESPONSE: Defendants admit that a Second Amended Complaint was filed in the

Underlying Suit on October 9, 2020. Defendants further state that the Second Amended Complaint

speaks for itself and deny the allegations contained in Paragraph 37 to the extent Plaintiff’s

paraphrasing of the content of that document is inaccurate or incomplete.

               Because Part Two of the NLF Policy provides coverage for third-party claims

against Krucial to recover damages claimed against the third-party as a result of injury to a Krucial

employee but not for claims by injured employees themselves, there is no coverage under Part

Two of the NLF Policy for any of the causes of action in the Second Amended Complaint in the

Underlying Suit.

       RESPONSE: The allegations in Paragraph 38 state legal conclusions and thus no answer

is required. To the extent an answer is required, Defendants deny the allegations in Paragraph 38.

               The following causes of action in the Second Amended Complaint in the

Underlying Suit do not allege bodily injury: breach of contract; quasi contract – reliance on a

promise; statutory retaliation claim under New York Labor Law § 741; breach of contract implied-

in-law; fraud; conversion; defamation; and wage theft.

       RESPONSE: The allegations in Paragraph 39 state legal conclusions and thus no answer

is required. To the extent an answer is required, Defendants deny the allegations in Paragraph 39.

               Because Part Two of the NLF Policy provides coverage only for bodily injury, there

is no coverage under the NLF Policy for any of the causes of action listed in paragraph 39.



                                                 11

33796943
     Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 12 of 23




       RESPONSE: The allegations in Paragraph 40 state legal conclusions and thus no answer

is required. To the extent an answer is required, Defendants deny the allegations in Paragraph 40.

               The only claim in the Second Amended Complaint in the Underlying Suit that may

allege bodily injury is the eighth cause of action for “intentional tort causing mental and physical

pain and suffering,” which alleges that Krucial intentionally caused such injuries.

       RESPONSE: The allegations in Paragraph 41 state legal conclusions and thus no answer

is required. To the extent an answer is required, Defendants deny the allegations in Paragraph 41.

               Pursuant to Section C (“Exclusions”) of Part Two of the NLF Policy, there is no

coverage under the NLF Policy for bodily injury intentionally caused by Krucial and thus there is

no coverage for the eighth cause of action in the Second Amended Complaint in the Underlying

Suit, even assuming it alleges bodily injury.

       RESPONSE: The allegations in Paragraph 42 state legal conclusions and thus no answer

is required. To the extent an answer is required, Defendants deny the allegations in Paragraph 42.

               Also pursuant to Section C (“Exclusions”) of Part Two of the NLF Policy, there is

no coverage under the NLF Policy for any of the causes of action in the Second Amended

Complaint in the Underlying Suit because they arise out of “defamation . . . or termination of any

employee, or any personnel practices, policies, acts or omissions.”

       RESPONSE: The allegations in Paragraph 43 state legal conclusions and thus no answer

is required. To the extent an answer is required, Defendants deny the allegations in Paragraph 43.

               Krucial has insurance coverage for the work in New York that is the subject of the

Second Amended Complaint in the Underlying Suit through an insurance policy with Federal

Insurance Company with a policy number of 8259-6953.



                                                12

33796943
     Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 13 of 23




         RESPONSE: The allegations in Paragraph 44 state legal conclusions and thus no answer

is required. To the extent an answer is required, Defendants deny the allegations in Paragraph 44.

                Pursuant to Part Three of the NLF Policy, there is no coverage under the NLF Policy

for any of the causes of action in the Second Amended Complaint in the Underlying Suit because

Krucial has separate applicable insurance coverage through its policy with Federal Insurance

Company.

         RESPONSE: The allegations in Paragraph 45 state legal conclusions and thus no answer

is required. To the extent an answer is required, Defendants deny the allegations in Paragraph 45.

                                  AFFIRMATIVE DEFENSES

         Defendants, for their additional and further defenses to NLF’s Complaint, state as follows:

                NLF’s Complaint fails to state a claim upon which relief can be granted.

                NLF’s claims and/or defenses are barred by waiver, estoppel, laches, and unclean

hands.

                Defendants reserve the right to assert such other and further affirmative defenses of

which they subsequently learn through discovery or otherwise.

         WHEREFORE, having fully answered Plaintiff National Liability & Fire Insurance

Company’s Complaint for Declaratory Judgment, Defendants pray that the Court (a) deny the

relief requested by NLF in its Complaint; (b) declare that NLF has a duty to pay Defendants all

sums to which they are entitled under the Policy in connection with the Underlying Lawsuit; (c)

award Defendants their costs, expenses, and attorneys’ fees incurred herein, including pursuant to

K.S.A. § 40-256 and/or Farm Bureau Mut. Ins. Co. v. Kurtenbach By and Through Kurtenbach,

961 P.2d 53 (Kan. 1998); and (d) grant Defendants such other and further relief as the Court deems

just and proper.

                                                 13

33796943
     Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 14 of 23




                                     JURY TRIAL DEMAND

       Defendants request a jury trial on all issues so triable by jury.



     COUNTER-PLAINTIFF KRUCIAL STAFFING, LLC COUNTERCLAIMS FOR
           DECLARATORY JUDGMENT, BREACH OF CONTRACT,
           FRAUDULENT MISREPRESENTATION AND BAD FAITH

       COMES NOW Defendant/Counter-Plaintiff Krucial Staffing, LLC (“Krucial”), by and

through its undersigned counsel and pursuant to 28 U.S.C. § 2201, and for its Counterclaims

against Plaintiff/Counter-Defendant National Liability & Fire Insurance Company (“NLF”),

hereby states and alleges as follows:

                           PARTIES, JURISDICTION, AND VENUE

               Krucial is a limited liability company organized and existing under the laws of

Kansas, with its members domiciled in Kansas, Missouri, Nevada, and South Dakota, and it is

therefore a citizen of each of those states.

               NLF is a foreign insurance company organized and existing under the laws of

Connecticut, with its principal place of business in Nebraska, and it is therefore a citizen of

Connecticut and Nebraska. NLF is a licensed to conduct insurance business in Kansas.

               NLF is subject to personal jurisdiction in this District, and subject to the Court’s

specific and general jurisdiction, pursuant to due process, on the grounds that it consents to the

Court’s jurisdiction, regularly conducts or solicits business in the state of Kansas, engages in other

persistent courses of conduct in the state of Kansas, and/or derives substantial revenue from the

sale of goods and services to persons or entities in the state of Kansas.

               The United States District Court for the District of Kansas maintains jurisdiction of

the subject matter of this action pursuant to 28 U.S.C. § 1332(a) because the matter in controversy

                                                 14

33796943
     Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 15 of 23




exceeds $75,000 exclusive of interests and costs, and the action is between citizens of different

states.

               The United States District Court for the District of Kansas maintains jurisdiction of

the subject matter of this action pursuant to 28 U.S.C. § 2201(a), because this action seeks the

judicial declaration of the rights, statuses, and legal relations of and among the parties with regard

to contracts of insurance and because an actual case or controversy of a justiciable nature exists

among the parties.

               Venue is proper in the United States District Court for the District of Kansas

pursuant to 28 U.S.C. § 1391(b)(2) and 1391(b)(3).

                                  FACTUAL ALLEGATIONS

               This is an insurance coverage action for declaratory judgment, breach of contract,

bad faith, and fraudulent misrepresentation. Krucial brings this counterclaim against NLF because

it has wrongfully and in bad faith breached its duty to defend Krucial in the case Alexis Allen, et

al. v. Krucial Staffing, LLC, et al., Case No. 20-cv-2859, filed in the Southern District of New

York (the “Underlying Suit”).

               Krucial is a crisis-management staffing company that provides temporary

healthcare workers to hospitals and medical facilities during emergencies to assist with disaster

relief and recovery.

               In early 2020, Krucial deployed a number of healthcare workers to New York City

to assist certain hospitals with their surge of COVID-19 patients.

               On April 6, 2020, Alexis Allen, along with two other healthcare workers that had

previously accepted one of Krucial’s New York City staffing assignments, filed the Underlying

Suit against Krucial and its CEO, Brian Michael Cleary, seeking damages for, among other things,

                                                 15

33796943
     Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 16 of 23




contracting COVID-19. The Complaint was amended on April 15, 2020 and again on October 9,

2020, to include additional plaintiffs and causes of action

                 Krucial tendered the matter to NLF (also known as “biBERK” as this is NLF’s

parent company) on April 1, 2020 (before it was even filed) under NLF’s Worker’s

Compensation/Employers Liability Insurance Policy, Policy No. N9WC095712, effective from

June 1, 2019 to June 1, 2020 (the “NLF Policy”).

                 Krucial again tendered the Underlying Suit on May 21, 2020 to NLF claims-handler

Stephen    Sulcoski.        See   May     21,      2020     Email    from    Alexander   Brown   to

Stephen.Sulcoski@biberk.com (“Hi Stephen: The above-referenced claim was tendered to biberk

on 4/1/2020. I am attaching a copy of the operative amended complaint…. Can you please let me

know when biberk will be issuing a coverage position on this lawsuit?”).

                 Hearing no response from NLF, Krucial again tendered the Underlying Suit for

defense on May 26, 2020. See May 26, 2020 Email from Alexander Brown to claims@biberk.com

(“Please acknowledge my correspondence and that you will be providing a coverage opinion for

this claim. Thank you.”)

                 Hearing no response from NLF, Krucial again tendered the Underlying Suit on

October    13,    2020.     See   October    13,     2020    Email    from   Alexander   Brown   to

Stephen.Sulcoski@biberk.com, customerservice@biberk.com, and claims@biberk.com (“Hello:

We have tendered this lawsuit multiple times to biberk in multiple ways, but we have yet to receive

a coverage position. To avoid coverage litigation, please confirm you will be providing a coverage

opinion immediately. I am attaching an updated complaint filed this week.”).

                 Hearing no response from NLF, Krucial again tendered the Underlying Suit via

email on October 21, 2020, and also had the broker Lockton tender the lawsuit directly to NLF,

                                                   16

33796943
     Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 17 of 23




and also tendered the lawsuit through NLF’s self-reporting interface for worker’s compensation

claims.

               Krucial received no response or even acknowledgement of the tender until

November 25, 2020, the date that NLF filed this lawsuit and simultaneously issued a denial letter

dated November 25, 2020.

               NLF’s failure to acknowledge the tender of coverage for more than 7 months is bad

faith as a matter of law.

               Incredibly, NLF now says that its Employers Liability Insurance (“ELI”)

coverage—which is offered by NLF and procured by employers (such as Krucial) for the nearly

singular purpose of protecting employers against bodily injury claims brought by their

employees—does not apply to bodily injury claims brought by employees against their employers.

See NLF’s Complaint, ¶¶ 27 and 38 (“[T]here is coverage for third-party claims against Krucial to

recover damages claimed against the third-party as a result of injury to a Krucial employee, but

not coverage for claims by injured employees themselves.”). This is a perverse reading of the

Policy and constitutes bad faith as a matter of law.

               Alternatively, if the Court finds that NLF’s reading of the Policy as (set forth in

¶¶ 27 and 38 of NLF’s Complaint) is true and not perverse, then NLF is liable for fraudulent

misrepresentation as the ELI coverage was marketed by NLF and procured by Krucial to provide

coverage for claims by injured employees against Krucial. In fact, here is a screenshot from NLF’s

own website clearly advertising its ELI coverage as providing protection to the employer for

lawsuits if an employee should sue for bodily injury:




                                                 17

33796943
     Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 18 of 23




See https://www.biberk.com/small-business-insurance/workers-compensation-coverage.

                            COUNT I—BREACH OF CONTRACT

                Krucial realleges and incorporates by reference all previous allegations as though

set forth fully herein.

                NLF is obligated to pay for Krucial’s defense of the Underlying Suit under the

terms of the NLF Policy.

                NLF has refused to accept its legal obligations to pay for a defense of the

Underlying Suit.

                In so doing, NLF has materially breached its duties and obligations under the NLF

Policy.

                As a direct and proximate result of NLF’s misconduct, NLF has deprived Krucial

of the benefit of insurance coverage for which substantial premiums were paid and has thus

damaged Krucial.

                                                18

33796943
     Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 19 of 23




                          COUNT 2—DECLARATORY JUDGMENT

                Krucial realleges and incorporates by reference all previous allegations as though

set forth fully herein.

                A controversy has arisen between Krucial and NLF as to their respective rights and

duties under the NLF Policy.

                Specifically, NLF must pay for Krucial’s entire defense of the Underlying Suit.

                A judicial determination as to NLF’s duty to defend is necessary and appropriate at

this time.

                                    COUNT 3—BAD FAITH

                Krucial realleges and incorporates by reference all previous allegations as though

set forth fully herein.

                K.S.A. § 40–256 provides in pertinent part as follows:

        [I]n all actions hereafter commenced, in which judgment is rendered against any
        insurance company, ... if it appears from the evidence that such company ... has
        refused without just cause or excuse to pay the full amount of such loss, the court
        in rendering such judgment shall allow the plaintiff a reasonable sum as an
        attorney’s fee for services in such action....

                Here, NLF’s bad faith conduct—including its failure to response to tender of the

Underlying Suit for over 7 months, its perverse reading of the Policy, and its refusal to pay for the

defense of the Underlying Suit—is “without just cause of excuse” entitling Krucial to attorneys’

fees in this Coverage Action.

                    COUNT 4—FRAUDULENT MISREPRESENTATION

                Krucial realleges and incorporates by reference all previous allegations as though

set forth fully herein.




                                                 19

33796943
     Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 20 of 23




               The elements of fraudulent misrepresentation include (1) an untrue statement of

fact, (2) known to be untrue by the party making it, (3) made with the intent to deceive or recklessly

made with disregard for the truth, where (4) another party justifiably relies on the statement, and

(5) acts to his or her injury and damage.

               Here, NLF expressly makes representations to its customers (including Krucial)

that its Employers Liability policies protect employers from bodily injury lawsuits brought by

employees.

               According to NLF’s denial of coverage, these representations were false as they

now say their Employers Liability policies do not actually provide “coverage for claims by injured

employees themselves.”

               NLF’s representations were made with the intent to deceive or with reckless

disregard for the truth to induce customers, like Krucial, into procuring NLF’s Employers Liability

policies to protect against bodily injury lawsuits brought by employees.

               Krucial justifiably relied on NLF’s statements and paid NLF substantial premium

to insure Krucial against bodily injury and lawsuits brought by its employees.

               Now, only after Krucial has been sued by its employees for bodily injuries, does

NLF contend its Policies do not actually provide “coverage for claims by injured employees

themselves.”

               Had Krucial known that NLF’s Employer Liability policies did not actually provide

coverage for lawsuits by employees against their employers (which is the principal if not exclusive

reason why employer liability policies are purchased), then Krucial would not have bought the

coverage through NLF and would have secured coverage with a different insurer.



                                                 20

33796943
     Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 21 of 23




               As a direct result of the false and fraudulent statements described above, NLF has

deprived Krucial of the benefit of insurance coverage and caused Krucial injury and damage,

including consequential, special, and incidental damages.

                                    REQUEST FOR RELIEF

       WHEREFORE, Counter-Plaintiff Krucial Staffing, LLC demands judgment in its favor

and against Counter-Defendant National Liability & Fire Insurance Company as follows:

               (a) Actual damages in an amount that is fair and reasonable;

               (b) Pre-judgment and post-judgment interest based upon and added to the damages

                   as allowed by law;

               (c) Attorneys’ fees and costs associated with this action under K.S.A. § 40-256

                   and/or Farm Bureau Mut. Ins. Co. v. Kurtenbach By and Through Kurtenbach,

                   961 P.2d 53 (Kan. 1998);

               (d) Consequential, special, incidental, and punitive damages; and

               (e) Such other and further relief as the Court may deem just and proper.

                                    JURY TRIAL DEMAND

       Counter-Plaintiff requests a jury trial on all issues so triable by jury.




                                                 21

33796943
     Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 22 of 23




DATED this 15th day of February, 2021.

                                         Respectfully submitted,

                                         LATHROP GPM LLP

                                         By: /s/ Alexander T. Brown
                                         Alexander T. Brown Bar No. 78891
                                         Noah H. Nash (admitted pro hac vice)
                                         2345 Grand Boulevard, Ste. 2200
                                         Kansas City, MO 64108-2618
                                         (816) 292-2000 / (816) 292-2001 FAX
                                         alexander.brown@lathropgpm.com
                                         noah.nash@lathropgpm.com

                                         Attorneys for Defendant/Counter-Plaintiff Krucial
                                         Staffing, LLC and Defendant Brian Michael
                                         Cleary V




                                           22

33796943
     Case 2:20-cv-02598-KHV-GEB Document 13 Filed 02/15/21 Page 23 of 23




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed electronically with the United States District
Court for the District of Kansas on the 15th of February, 2021, with notice of the case activity
generated and sent to counsel of record.

                                             /s/ Alexander T. Brown
                                             One of the Attorneys for Defendants




                                                23

33796943
